DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 10,965,997, claims 1-18 of US Patent 10,405,057, claims 1-17 of US Patent 9,918,142, and claims 1-17 of US Patent 9,641,882. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are anticipated in every aspect by the limitations of the patented claims.
The analysis is as follows, with the matching limitations between the instant application and the US Patents, respectively (the analysis for patents 9918142 and 9641882 is similar):
Instant Application
17/173873

US Patent 
10,965,997

US Patent 
10,405,057

Claim 21. A computer-implemented method comprising: 

generating, by a server, a model to predict advertisement 




adjusting a value of the first advertisement effectiveness measure for the pairing of the advertisement and the media placement to a default value of the first advertisement effectiveness measure if a number of impressions for the pairing is below a minimum participation threshold for the first advertisement effectiveness measure; and 








placing the advertisement within the media placement based on the first advertisement effectiveness measure.

Claim 1. A computer-implemented method comprising: 

defining, for one or more 



adjusting a value of a first advertisement effectiveness measure for the pairing to a default value of the first advertisement effectiveness measure if a number of impressions for the pairing is below a minimum participation threshold for the first advertisement effectiveness measure, 

predicting the advertisement effectiveness for the pairing based on the advertisement effectiveness measures; and 




placing the advertisement within a specific media placement among the plurality of possible media placements based on the predicted advertisement effectiveness.
Claim 1. A computer-implemented method comprising: 

defining, by a server, for one or more advertisement effectiveness measures for 



adjusting, by a model to predict advertisement effectiveness for a pairing of an advertisement and a media placement among the plurality of possible media placements, 
a value of a first advertisement effectiveness measure for the pairing to a default value of the first advertisement effectiveness measure if a number of impressions for the pairing is below a minimum participation threshold for the first advertisement effectiveness measure, 

wherein the model includes one or more model parameters that are automatically generated by minimizing an error in predicting historical advertisement effectiveness measures; 

predicting the advertisement effectiveness for the pairing based on the advertisement effectiveness measures; and 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHENEA DAVIS/Primary Examiner, Art Unit 2421